UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6075


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JASON LANDIS LINDER, a/k/a Black, a/k/a Rodney Peterson,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00016-RAJ-JEB-5)


Submitted:   March 25, 2010                 Decided:   April 2, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jason Landis Linder, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason      Landis    Linder        seeks    to    appeal   the    district

court’s order denying his motion to compel specific performance

based on the Government’s decision not to file a Fed. R. Crim.

P. 35 motion.          In criminal cases, the defendant must file the

notice    of    appeal    within       fourteen        days   after    the   entry     of

judgment.       Fed.     R.   App.    P.   4(b)(1)(A).          With   or    without   a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file a notice of appeal.             Fed. R. App. P. 4(b)(4).

            The district court entered its order on October 8,

2009.     The notice of appeal was filed on January 4, 2010. *

Because Linder failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal.

We   dispense    with     oral   argument       because       the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).   We further note that even if we applied the sixty-day
civil appeal period as stated in the district court’s order,
Linder’s notice of appeal would still have been untimely.



                                           2